DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application also includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: 
“an arithmetic unit” (introduced in claim 1 - has support in the specification as a CPU/processor); 
“a communication module” (introduced in claim 1 - has no corresponding structural support in the specification); 
“a diagnosis processing unit” (introduced in claim 2 - has no corresponding structural support in the specification but the examiner will interpret the recited unit as a processor/CPU, i.e. a generic processing unit, based on the applicant’s disclosure); 
“a design assistance apparatus” (introduced in claim 6 – specification discloses that design assistance apparatus comprises a processor); and 
“a feature value extraction apparatus” (introduced in claim 6 – specification discloses that feature value extraction apparatus comprises a processor).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (FP 7.30.06).

Claim Rejections - 35 USC § 112 – Part 1
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

As per claim 1, the limitations corresponding to the claimed “a communication module” (introduced in claim 1) is not described or recited in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
With respect to the claimed parts, the examiner was unable to find adequate structure (or material or acts) for performing the recited function and therefor fails the description required in 35 USC 112, first paragraph (see MPEP 2181). 
  
Claims 2-5 and 7 are also rejected under 35 U.S.C. 112, first paragraph, because they incorporate the lack of written description present in parent claim 1.  

Claim Rejections - 35 USC § 112 – Part 2
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, as discussed above the claimed “a communication module” (introduced in claim 1) is a limitation that invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. However, the written description fails to disclose the corresponding structure for the claimed function and therefore the claim is indefinite because it is unclear what applicant intends to use to accomplish the claimed functions. 

Claims 2-5 and 7 are rejected under 35 U.S.C. 112, second paragraph, because they incorporate the lack of clarity present in parent claim 1. 

Applicant may:
(a)          Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)          Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)          Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)          Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 20170209726) and Bassett (US 2017/0030349).

Regarding claim 1, Hu discloses a feature value extraction apparatus configured to obtain data from a sensor attached to a diagnosis target apparatus to output a feature value after preprocessing (see Abstract, Fig. 9, and paragraphs 0054, 0057, 0059-0061: microcontroller equates to the claimed feature value extraction apparatus as it obtains sensor data related to a target apparatus), the feature value extraction apparatus comprising: 
a reconfigurable circuit configured to receive the data from the sensor, which includes a vibration sensor (see Figs. 9 and 11 and paragraphs 0059-0061 and 0063: filter receives sensor data, filter can be reconfigured via server using programmable hardware and software components, as such it is a reconfigurable circuit); 
an arithmetic unit (see Fig. 11 and paragraphs 0029, 0059-0061, and 0063: microcontroller, as described in the specification the arithmetic unit is described as a CPU/processing device); 
a reconfiguration information database configured to store reconfigured information (see Figs. 7 and 11 and paragraphs 0051-0052, 0059-0061, and 0063: memory for storing programmable instructions, filter is reconfigured via programmable instructions); and 
a communication module for external connection, wherein the arithmetic unit outputs, to an external device by communication module, the feature value obtained by performing, on the data from the sensor including vibrational data, preprocessing and feature value extraction processing using the reconfigurable circuit (see Fig. 7 and 11 and paragraphs 0050, 0053, 0055-0061: monitoring apparatus includes an input/output module for transmitting processed sensor data, i.e. extracted feature values, to a server, data is processed using the previously discussed reconfigurable circuit/filter), stores reconfiguration information obtained from the external device in the reconfiguration information database, and configures the reconfigurable circuit according to the reconfiguration information (see Figs. 7 and 11 and paragraphs 0051-0052, 0059-0061, and 0063: memory for storing programmable instructions, filter is reconfigured via programmable instructions).
	Hu does not expressly disclose wherein the sensor includes an acceleration sensor and/or a current sensor, i.e. wherein the vibrational data from the sensor includes acceleration data and/or current data. 

	Bassett discloses a vibration sensor wherein the vibration sensor includes an acceleration sensor and wherein the vibration data from the sensor includes acceleration data (see Fig. 8 and paragraphs 0040 and 0084). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hu with the teachings of Bassett, i.e. using an acceleration sensor as a vibration sensor, for the advantageous benefit of using a conventional sensor to measure vibrations. Once modified, using an acceleration sensor as the vibration sensor of Hu, the modification would meet the limitations of the claimed invention as the measured and processed vibrational data would comprise acceleration data. 

Regarding claim 2, Hu, previously modified by Bassett, further discloses a predicted-failure-evidence diagnosis apparatus comprising a predicted-failure-evidence diagnosis processing unit configured to diagnose the diagnosis target apparatus using a feature value from the feature value extraction apparatus according to claim 1 (see Abstract and paragraphs and 0055: server determines operational status from data received from the monitoring apparatus).

Regarding claim 3, Hu, previously modified by Bassett, further discloses a design assistance apparatus configured to determine a configuration of the reconfigurable circuit using the feature value from the feature value extraction apparatus according to claim 1 (see Fig. 11 and paragraphs 0061); and 
storing the configuration to the feature value extraction apparatus as the reconfiguration information via the communication module (see Figs. 7 and 11 and paragraphs 0051-0052, 0059-0061, and 0063: memory for storing programmable instructions received from server filter is reconfigured via programmable instructions).

Regarding claim 4, Hu, previously modified by Bassett, further discloses wherein the reconfigurable circuit performs noise removal processing of data from a sensor attached to a diagnosis target apparatus (see paragraphs 0059 and 0061), the design assistance apparatus is further configured to: 
check an effect of the noise removal processing select an optimum noise removal algorithm; configured to generate reconfiguration information on the noise removal processing using the optimum noise removal algorithm (see Figs. 7 and 11 and paragraphs 0051-0052, 0059-0061, and 0063: server, i.e. previously discussed design assistance apparatus, for determining feedback to adjust filters/reconfigurable circuit based on the received data/feature value from the monitoring device/extraction apparatus memory for storing programmable instructions, the disclosed server evaluates the data received from the microcontroller and provides feedback/reconfiguration information it meets the limitations of the claimed invention as providing of such feedback is a check on the effectiveness of the current filters and policies, since the process uses machine learning, the machine learning algorithm can be considered performs a selection of an optimal noise removal algorithm, and since the server creates current feedback for the microcontroller, it includes a reconfiguration information creation unit/software to generates the claimed reconfiguration information); and 
store the reconfiguration information in the feature value extraction apparatus (see Figs. 10 and 11 and paragraphs 0038, 0054, 0061, and 0063: discloses transmitting feedback/reconfiguration information from server over a network; and see Figs. 7 and 11 and paragraphs 0051-0052, 0059-0061, and 0063: memory for storing programmable instructions, filter is reconfigured via programmable instructions).

Regarding claim 5, Hu, previously modified by Bassett, further discloses a monitor, wherein the monitor displays processing content in the feature value extraction apparatus (see paragraphs 0038, 0047, 0050, 0055: discloses displays for displaying content of processed data, i.e. processing content in the feature value extraction apparatus).

Regarding claim 7, Hu, previously modified by Bassett, further discloses a monitor, wherein the monitor displays processing content in the feature value extraction apparatus (see paragraphs 0038, 0047, 0050, 0055: discloses displays for displaying content of processed data, i.e. processing content in the feature value extraction apparatus).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable Hu (US 20170209726) in view of Drewett (US 20200068277) and Bassett (US 2017/0030349).

Regarding claim 6, Hu discloses a predicted-failure-evidence diagnosis operation method (see Abstract and paragraph 0046-0047: alarm related to non-readiness of a fire extinguisher falls under the scope of a predicted-failure-evidence diagnosis) comprising: 
connecting, to a design assistance apparatus, a feature value extraction apparatus including a reconfigurable circuit configured to receive data from a sensor, including vibrational data from a vibration sensor, attached to a diagnosis target apparatus, and a reconfiguration information database configured to store reconfiguration information (see Figs. 9 and 11 and paragraphs 0059-0061 and 0063: sever communicatively coupled to a design assistance apparatus via wireless communication, sever configured to receive sensor data from monitoring apparatus, i.e. diagnosis target apparatus; see Figs. 7 and 11 and paragraphs 0051-0052, 0059-0061, and 0063: memory for storing programmable instructions, filter is reconfigured via programmable instructions), the feature value extraction apparatus configured to change a configuration of the reconfigurable circuit according to the reconfiguration information (see Figs. 9 and 11 and paragraphs 0059-0061 and 0063: filter receives sensor data, filter can be reconfigured using programmable hardware and software components, as such it is a reconfigurable circuit, as such it is configured to change its configuration according to reconfiguration information); 
in the design assistance apparatus, determining a configuration of the reconfigurable circuit using a feature value from the feature value extraction apparatus, sending the configuration to the feature value extraction apparatus as the reconfiguration information, and storing the configuration in a reconfiguration information database (see Figs. 7 and 11 and paragraphs 0051-0052, 0059-0061, and 0063: server for determining feedback to adjust filters/reconfigurable circuit based on the received data/feature value from the monitoring device/extraction apparatus memory for storing programmable instructions, filter is reconfigured via programmable instructions); and 
connecting, i.e. the feature value extraction apparatus, to a predicted-failure-evidence diagnosis processing apparatus configured to diagnose the diagnosis target apparatus using a feature value from the feature value extraction apparatus instead (see Figs. 7 and 11 and paragraphs 0046, 0055, 0059-0061, and 0063: such monitoring may occur locally).
Hu further discloses placing the monitoring device in a sleep/low power mode (see paragraph 0064). 

Hu does not expressly disclose separating the feature value extraction apparatus from the design assistance apparatus; and 
wherein the data, i.e. vibration data, received from the sensor includes acceleration data from an acceleration sensor and/or current data from a current sensor. 

Drewett discloses a wireless sensing apparatus that discloses wherein the device disables wireless communication circuity when the wireless sensing apparatus in in sleep/low power mode (see paragraphs 0044 and 0046). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hu with the teachings of Drewett, i.e. disabling wireless communication circuity when entering the disclosed sleep/low power mode, for the advantageous benefit of conserving extra power by powering down unused components when in the low power state. Once modified, powering down the communication circuity of Hu when in low power mode, it would meet the limitation of separating the feature value extraction apparatus from the design assistance apparatus as the devices would no longer be coupled wirelessly.  

Hu and Drewett do not expressly disclose wherein the data, i.e. vibration data, received from the sensor includes acceleration data from an acceleration sensor and/or current data from a current sensor

Bassett discloses a vibration sensor wherein the vibration sensor includes an acceleration sensor and wherein the data, i.e. vibration data, received from the sensor includes acceleration data from an acceleration sensor and/or current data from a current sensor (see Fig. 8 and paragraphs 0040 and 0084). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hu with the teachings of Bassett, i.e. using an acceleration sensor as a vibration sensor, for the advantageous benefit of using a conventional sensor to measure vibrations. Once modified, using an acceleration sensor as the vibration sensor of Hu, the modification would meet the limitations of the claimed invention as the measured and processed vibrational data would comprise acceleration data. 

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xi (US 9269386) discloses and adaptive filtering system based on feature values of a vibration signal. 
Sakaguchi (US 20130006540) and Bolzmann (US 20070289381) discloses measuring vibrations using an accelerometer.

Response to Arguments
Applicant argues that the specification describes structure of the communication module in paragraph 0031-0037. The examiner respectfully disagrees. The cited portion describe things connected to the communication module via a bus, however the examiner does not a clearly defined structure corresponding to the communication module itself. The prior 112(b) Claim Rejections are being maintained. 
Applicant’s argument with respect to the amended limitations have been considered but are moot in view of the new rejection, see Claim Rejections - 35 USC § 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865